DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	On p. 9, line 9, after “button portion”, please insert – 251 – for clarity and consistency.
	On p. 13, line 19, it appears “311 and 321” should read – 211 and 221 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2016-0136568 (hereinafter Choi).
	As for claim 1, Choi discloses in Figs. 1-3 a skin (face) care device (see Title, Abstract and paragraph [0001], for example) comprising: at least one brush 2 brought into contact with skin of a user; a motor 112 configured to rotate (paragraph [0018]) or vibrate (drive motor 130 generates vibration; paragraph [0020]) at least one of the at least one brush 2; a battery 111 configured to supply power to the motor; a main body 1 provided with the at least one brush 2 disposed on one surface thereof and having an accommodation space accommodating the motor 112 and the battery 111 therein (Fig. 3): and a cradle 3 having an accommodation (part) space 30 accommodating the at least one brush 2 and having a charging module 305 configured to supply power to the battery (Figs. 1 and 2; paragraph [0038]).
	As for claim 2, the cradle 3 further comprises a sterilization module 310 configured to irradiate ultraviolet light to the at least one brush 2 accommodated in the accommodation space (paragraphs [0039] and [0045]). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi.
As for claim 3, Choi already teaches the sterilization module 310 comprising a ultraviolet (UV) lamp or LED configured to irradiate ultraviolet light (Fig. 2; paragraphs [0039] and [0045]) and would be well within the level of ordinary skill to select a certain wavelength range for the light to enhance/vary cleaning/sterilizing effectiveness. 

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Japan 2017-51588 (hereinafter Ku).
	Choi discloses all of the recited subject matter as previously recited above with the exception of the cradle further comprising a light diffuser disposed between the accommodation space and the sterilization module. Ku discloses in Figs. 2 and 3, for example, a skin care device having a light condensing lens 51 for controlling a sterilization light flux 41 therethrough (see Abstract). It would have been obvious to one of ordinary skill in the art to have provided Choi’s cradle with a light diffuser disposed between the accommodation space and the sterilization module as suggested by Ku to enhance/control direction of the sterilization light flux.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ku as applied to claims 1, 2 and 4 above, and further in view of KR 10-2010-0088000 (hereinafter Lee)
	Lee discloses in Figs. 1 and 2, for example, a skin care device (see Title) comprising a (charging) cradle 50 further comprises: an upper case forming the accommodation space and deemed configured to accommodate a light diffuser; and a lower case formed below the upper case and configured to accommodate the charging module (Figs. 1 and 2), wherein the lower case has at least one liquid drain or discharge hole 52a allowing water to be discharged to the outside therethrough (in element/cup 52; .

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ku as applied to claims 1, 2, 4 and 5 above, and further in view of KR 10-1599783 (hereinafter Kim).
	Kim discloses a cradle further comprises a (charging module) sealing portion provided between an inner circumferential surface of an upper case and an outer boundary surface of at least one discharge hole. Kim teaches in Fig. 2 an O-ring 18 for providing airtightness of a gap between an outer surface of an opening of a body 12 and an inner surface of an opening of a cap. It would have been obvious to one of ordinary skill in the art to have provided the modified Choi device with the cradle further comprising a (charging module) sealing portion provided between an inner circumferential surface of the upper case and an outer boundary surface of the at least one discharge hole as suggested by Kim to prevent water or liquid from entering the charging module.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of  U.S. Patent Application Publication US 2017/0332850 (hereinafter Powell et al.).
	Choi discloses all of the recited subject matter as previously recited above with the exception of  the main body further comprising a controller configured to control an operation of the motor, wherein .

13.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of KR 10-2015-0099662 (hereinafter Lee).
	Choi discloses all of the recited subject matter as previously recited above with the exception of wherein the at least one brush comprises: an inner brush; and an outer brush provided outside the inner brush and wherein the main body comprises: a connection portion rotated by driving of the motor; an inner brush fixing portion fastened to the connection portion; and an inner brush base fastened to the inner brush fixing portion and allowing the inner brush to be fixed thereto. Lee discloses in Figs. 3, 5 and .

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of KR 10-1649522 (hereinafter Song).
	Choi discloses all of the recited subject matter as previously recited above with the exception of wherein the main body further comprises: a case forming an appearance of the main body; a cover formed on an opposite side of the one surface; and a speaker provided between the case and the cover. Song discloses in Fig. 2, for example, a beauty/cosmetic skin care device (see Title and Abstract) comprising a case forming an appearance of a main body 10; a cover of the main body itself formed on an opposite side of the one surface; and a speaker 15 provided between the case and the cover. It would have been obvious to one of ordinary skill in the art to have modified Choi such that the main body further comprises: a case forming an appearance of the main body; a cover formed on an opposite side of the one surface; and a speaker provided between the case and the cover as suggested by Song to provide for an audio function to a user to enhance overall function of the skin care Chen device.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Song as applied to claims 1 and 11 above, and further in view of CN 202288067 (hereinafter Chen).
	Chen discloses a cleaning device in Figs. 1, 2 and 6, for example, comprising a cover 22 provided with a speaker hole opening (Fig. 2) a portion of a speaker 30 to the outside, the case is provided with a depressed portion (downward flange at opening of cover 22 in Fig. 6) formed by depressing a portion to an inside of the main body (Fig. 6), and an echo space (concavity of speaker in Fig. 6) is provided between the depressed portion and the speaker. It would have been obvious to one of ordinary skill in the art to have provided the modified Choi device with a cover provided with a speaker hole opening a portion of the speaker to the outside, the case is provided with a depressed portion formed by depressing a portion to an inside of the main body, and an echo space is provided between the depressed portion and the speaker as suggested by Chen to improve audio sound and enhance the overall cleaning/massaging experience.

Allowable Subject Matter
16.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 is allowable over the prior art since the prior art fails to teach or adequately suggest the sterilization module is disposed in an inner boundary surface of each of the at least one discharge hole, and the cradle further comprises a sterilization module sealing portion provided between a lower portion of the light diffuser and the inner boundary surface of the at least one discharge hole. 
	Claim 13 is allowable over the prior art since the prior art fails to teach or adequately suggest wherein the main body further comprises a speaker sealing member provided between the speaker and the case and configured to shield the echo space from the outside.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Mongan et al. and Powell et al. are pertinent to skin care devices with various brush sterilization arrangements.




18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723